EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Brian Graham on February 15, 2022.

The application has been amended as follows: 
In claim 9, line 2, in the phrase “the vacuum space”, deleting “the”.
In claim 13, change the claim dependency from claim 1 to claim 7. 
In claim 14, change the claim dependency from claim 1 to claim 8. 
In claim 15, change the claim dependency from claim 1 to claim 10. 
Cancel claim 16.
In claim 17, change the claim dependency from claim 1 to claim 19. 
Add new claim 21 as follows:
21. (New) The arrayed X-ray source according to claim 11, further comprising insulating oil in the housing, with the plurality of X-ray generators being at least partially immersed in the insulating oil.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2020/0100749) discloses an arrayed X-ray source (24), comprising a housing (37) and a plurality of X-ray generators (36) located within the housing (37), the plurality of X-ray generators (36) being arranged in an array (fig. 1), and the plurality of X-ray generators (36) being provided separately from each other (fig. 4) and configured 
However, the prior art fails to disclose or fairly suggest an arrayed X-ray source, including wherein the plurality of X-ray generators at least comprise a first row of X-ray generators and a second row of X-ray generators arranged parallel in a column direction of the array, the first row of X-ray generators and the second row of X-ray generators are arranged linearly in a row direction of the array, and the first row of X-ray generators and the second row of X-ray generators are offset from each other in the row direction 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884